Title: John Adams to Thomas Jefferson, 9 August 1813
From: Adams, John
To: Jefferson, Thomas


          Quincy Aug. 9. 13.
          I believe I told you in  my last, that I had given you all in Lindseys Memoirs, than that interested you. But I was mistaken.
			 In Priestleys Letter to Lindsey Decr 19. 1803, I find this Paragraph
          “With the Work I am now composing I go on much faster and better than I expected; so that in two or three months, if my health continue as it now is, I hope to have it ready for the Press; though I Shall hardly proceed to print it, till We have dispatched the Notes. It is upon the Same plan with that of ‘Socrates and Jesus compared,’ considering all the more distinguished of the Grecian Sects of Philosophy, till the establishment of Christianity in the Roman
			 Empire. If you liked that Pamphlet, I flatter myself you will
			 like this. I hope it is calculated to Show, in a peculiarly Striking Light, the great Advantage of Revelation, and that it will make an impression on candid Unbelievers, if they will read. But I
			 find
			 few that will trouble themselves to read any thing, on the Subject; which considering the great magnitude and interesting nature of the Subject, is a proof of a very improper State
			 of mind
			 unworthy
			 of a rational Being.”
          I Send you this extract for several reasons. 1st because  you Sett him upon this work. 2dly because I wish you to endeavour to bring it to light and get it printed. 3ly Because I wish it may Stimulate you, to pursue your own plan which you promised to Dr Rush. I have not Seen any Work which expressly compares the Mat Morality of the old Testament with that of the New in all their Branches: nor either with that of the ancient Philosophers. Comparisons with the Chinese, the East Indians, the Affricans, the West Indians &c would be more difficult; with more ancient Nations, impossible. The Documents are destroyed.
          John Adams
        